FILED
                      UNITED STATES COURT OF APPEALS                          AUG 05 2010

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U.S . CO U RT OF AP PE A LS




SIMON S. LEVI,                                     No. 08-15242

               Plaintiff - Appellant,              D.C. No. CV-07-04378-MHP
                                                   Northern District of California,
  v.                                               San Francisco

STATE BAR OF CALIFORNIA; et al.,
                                                   ORDER
               Defendants,

  and

RONALD M. GEORGE, Administrative
Law Judge, Chief Justice; et al.,

               Defendants - Appellees.


Before:       CANBY, THOMAS and W. FLETCHER, Circuit Judges.

        Simon Levi's motion to 'correct error found in memorandum issued by this

Court on June 21, 2010' is granted, and we striµe references in the memorandum

disposition to the State Bar of California as an appellee.

        We instruct the Clerµ to withdraw the memorandum disposition filed on

June 21, 2010, and to file the revised memorandum disposition submitted for filing

with this order.

        No further filings will be accepted in this closed case.
                                                                           FILED
                            NOT FOR PUBLICATION                             AUG 05 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



SIMON LEVI,                                      No. 08-15242

              Plaintiff - Appellant,             D.C. No. CV-07-04378-MHP

  v.
                                                 MEMORANDUM *
STATE BAR OF CALIFORNIA; et al.,

              Defendants,

  and

RONALD M. GEORGE, Administrative
Law Judge, Chief Justice; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                             Submitted May 25, 2010**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

          Simon Levi appeals pro se from the district court's judgment dismissing his

action against the Justices of the California Supreme Court as barred by the

Rooµer-Feldman doctrine. We have jurisdiction under 28 U.S.C. y 1291. We

review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), and we affirm

in part, vacate in part, and remand.

      The district court properly concluded that the Rooµer-Feldman doctrine

barred the action because it is a forbidden de facto appeal of the California

Supreme Court's decision denying Levi's application for admission to the bar, and

the remaining claims are inextricably intertwined with the forbidden appeal. See

id. at 1158; Craig v. State Bar of Cal., 141 F.3d 1353, 1354 (9th Cir. 1998)

(explaining that '[u]nder California law, only the state supreme court . . . has the

authority to grant or deny admission to the bar[,]' and holding that '[b]ecause

[plaintiff sought] review of the California Supreme Court's decision to deny his

individual application, the district court lacµed subject matter jurisdiction'

pursuant to the Rooµer-Feldman doctrine).

      We do not consider issues raised in the opening brief for which Levi

developed no argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.




                                           2                                     08-15242
1992) (issues raised in pro se litigant's brief but not supported by argument are

deemed waived).

      Dismissals under the Rooµer-Feldman doctrine are dismissals for lacµ of

subject matter jurisdiction, Kougasian v. TMSL, 359 F.3d 1136, 1139 (9th Cir.

2004), and thus, should be dismissed without prejudice, Freeman v. Oaµland

Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999) (order). Accordingly, we

vacate in part the judgment, and remand for the limited purpose of dismissing the

action without prejudice.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part; VACATED in part; REMANDED.




                                          3                                    08-15242